This case was before this court on a former appeal, Kvame v. Farmers Co-op. Elevator Co. 66 N.D. 54, 262 N.W. 242. The opinion of this court in that case fixes the date of the conversion of the grain as of July 14, 1933. A retrial was ordered to permit the plaintiff, under his amended complaint, to prove the highest market value of all the grain, between the 14th day of July, 1933, the time of conversion, and the date of trial. On retrial the defendants introduced testimony, over objection, tending to show that the conversion took place in September 1932. Had such testimony been admissible, I am inclined to the opinion that it was sufficient to establish the date of conversion as of September 1932. On the former appeal, however, the date of conversion was established as of July 14, 1933. I therefore concur in the majority opinion upon the grounds that further evidence on the issue as to the time of conversion was not admissible on the retrial. *Page 447